Order entered April 11, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00033-CR

                           CHARLES WILLIAM BRYANT, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                            On Appeal from the County Court at Law
                                    Rockwall County, Texas
                               Trial Court Cause No. CR17-2311

                                            ORDER
        The reporter’s record was due March 2, 2019. When it was not timely filed, we notified

court reporter Deborah Hamon by postcard dated March 6, 2019 and directed her to file, by April

5, 2019, (1) the reporter’s record, (2) written verification that no hearings were recorded, or (3)

written verification that appellant has not requested the reporter’s record. To date, the reporter’s

record has not been filed and we have had no communication from Ms. Hamon.

        We ORDER court reporter Deborah Hamon to file the complete reporter’s record in this

appeal WITHIN TWENTY DAYS OF THE DATE OF THIS ORDER. We caution Ms.

Hamon that the failure to do so will result in this Court taking whatever remedies it has available

to ensure this appeal proceeds in a timely manner, including ordering that Ms. Hamon not sit

until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Brian Williams,

Presiding Judge, County Court at Law; court reporter Deborah Hamon, County Court at Law;

and counsel for all parties.

                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE